
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1318
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Maffei submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating Jim Boeheim, head coach of
		  the Syracuse University Orange men’s basketball team and a native of Lyons, New
		  York, for receiving many coaching awards for the impressive achievements of the
		  Syracuse University Orange 2009–2010 men’s basketball team.
	
	
		Whereas Coach Jim Boeheim, a native of Lyons, New York,
			 graduated from Lyons Central High School and enrolled in Syracuse University in
			 1962;
		Whereas Coach Boeheim joined the Syracuse University men’s
			 basketball team as a player in 1962 not through the recruitment process, but
			 through try-outs, serving as a team captain during his senior season on the
			 team;
		Whereas, in 2003, Coach Boeheim led the Syracuse
			 University men’s basketball team to win the National Collegiate Athletic
			 Association Division I men’s basketball national title;
		Whereas, in 2005, Coach Boeheim was inducted into the
			 Naismith Memorial Basketball Hall of Fame;
		Whereas Coach Boeheim led the Syracuse University Orange
			 men’s basketball team in completing the 2009–2010 regular season with 28 wins
			 and 3 losses;
		Whereas Coach Boeheim also led the team to achieving many
			 accomplishments, including an impressive overall season record with 30 wins and
			 5 losses, winning a Big East Conference regular season championship, achieving
			 a national number 1 ranking for the first time since 1991, and qualifying as a
			 Sweet 16 team during the 2010 National Collegiate Athletic
			 Association Division I Men’s Basketball Tournament;
		Whereas the 2009–2010 season marked the 34th season Jim
			 Boeheim served as the head coach of the Syracuse University men’s basketball
			 team;
		Whereas, on November 9, 2009, Coach Boeheim achieved his
			 800th career coaching win when the Syracuse University men’s basketball team
			 defeated the University at Albany, State University of New York men’s
			 basketball team by a score of 75 to 43 points;
		Whereas, on March 9, 2010, for the fourth time in his
			 career, Coach Boeheim was named the Big East Coach of the Year;
		Whereas, on March 23, 2010, Coach Boeheim was named the
			 Henry Iba National Coach of the Year by the United States Basketball Writers
			 Association;
		Whereas, on April 4, 2010, Coach Boeheim received the
			 National Association of Basketball Coaches Coach of the Year Award;
		Whereas, on April 6, 2010, Coach Boeheim was named the
			 recipient of the Naismith Men’s College Coach of the Year Award;
		Whereas Coach Boeheim ranks second among active Division I
			 coaches and sixth all-time among Division I coaches in victories for achieving
			 829 regular season wins;
		Whereas Coach Boeheim ranks seventh all-time among
			 Division I coaches for leading his team to winning 44 National Collegiate
			 Athletic Association Tournament games; and
		Whereas Coach Boeheim has also been named coach of the
			 year for the 2009–2010 season by several organizations: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 congratulates Syracuse University men’s basketball Coach Jim Boeheim on being
			 named the recipient of many coaching accolades for the outstanding achievements
			 of 2009–2010 Syracuse University Orange men’s basketball team.
		
